                             1   Joseph E. Addiego III (CA State Bar No. 169522)
                                 John D. Freed (CA State Bar No. 261518)
                             2   Dylan R. Hale (CA State Bar No. 240898)
                                 DAVIS WRIGHT TREMAINE LLP
                             3   505 Montgomery Street, Suite 800
                                 San Francisco, California 94111
                             4   Telephone:    (415) 276-6500
                                 Facsimile:    (415) 276-6599
                             5   Email:        joeaddiego@dwt.com
                                 Email:        jakefreed@dwt.com
                             6
                                 Attorneys for Defendant
                             7   JPMorgan Chase Bank, N.A.

                             8                                  UNITED STATES DISTRICT COURT

                             9                                 NORTHERN DISTRICT OF CALIFORNIA

                            10   ELIZABETH GRANADOS, an individual,                   Case No. 4:18-CV-05535-KAW
DAVIS WRIGHT TREMAINE LLP




                            11                    Plaintiff,                          [Assigned to the Hon. Kandis A.Westmore]
                            12           v.                                           STIPULATION AND [PROPOSED]
                            13                                                        ORDER REGARDING STAY OF
                                 BANK OF AMERICA, N.A. a business entity;             PROCEEDINGS PENDING REVIEW OF
                            14   JPMORGAN CHASE BANK, a business entity;              LOAN MODIFICATION APPLICATION
                                 and DOES 1-50, inclusive,
                            15
                                                  Defendants.
                            16

                            17           Pursuant to Civil Local Rules 6-2, 7-1, and 7-12, Plaintiff Elizabeth Granados (“Plaintiff”)

                            18   and Defendants Bank of America, N.A. and JPMorgan Chase Bank N.A. (“Defendants”)

                            19   (collectively the “Parties”) hereby stipulate as follows:

                            20           Plaintiff filed this action against Defendants on August 8, 2018 and served Defendants on

                            21   or about August 9, 2018.

                            22           Defendants removed this action on September 10, 2018.

                            23           The Parties have twice stipulated to expand the time allowed for Defendants to respond to

                            24   the Complaint.

                            25           Defendants have a deadline to respond to the complaint by November 13, 2018.

                            26           The Initial Case Management Conference is set for December 11, 2018. This stipulation

                            27   will affect that date.

                            28


                                 STIPULATION TO STAY PROCEEDINGS
                                 4:18-cv-05535-KAW
                             1          Plaintiff has requested that Defendant Chase review a new application for loan

                             2   modification and Chase has agreed to review that modification request.

                             3          All Parties recognize that reviewing Plaintiff’s application for loan modification may

                             4   resolve all issues currently before this Court.

                             5          The time necessary to perform a review of Plaintiff’s loan modification application would

                             6   interfere with the currently established deadlines in this matter.

                             7          The parties agree that a stay of this litigation is appropriate to preserve their and judicial

                             8   resources during the pendency of the loan modification application and review process.

                             9          NOW THEREFORE, in an effort to avoid unnecessary motion practice, the Parties,

                            10   through their undersigned counsel, hereby stipulate as follows:
DAVIS WRIGHT TREMAINE LLP




                            11                1. This case shall be stayed pending review of Plaintiff’s loan modification

                            12                    application.

                            13                2. Plaintiff, through counsel, will provide a completed loan modification application

                            14                    within 5 business days of the filing of this stipulation.

                            15                3. All currently scheduled deadlines in this matter shall be set aside pending a

                            16                    motion, filed by either party, requesting the stay be lifted. If no motion seeking to

                            17                    lift the stay is filed by March 1, 2019, the parties will file a joint case management

                            18                    statement to update the Court on the status of this litigation.

                            19                4. The initial case management conference shall be continued to a date the Court is

                            20                    available after March 1, 2019.

                            21                5. If a motion is filed by either party seeking to lift the stay, Defendants will have 30

                            22                    days from the date of any order lifting the stay to respond to the Complaint.

                            23

                            24

                            25

                            26

                            27

                            28


                                 STIPULATION TO STAY PROCEEDINGS
                                 4:18-cv-05535-KAW
                             1   Dated: November 1, 2018           SHAPERO LAW FIRM
                                                                   SARAH SHAPERO
                             2
                                                                   JESSICA GALLETTA
                             3

                             4                                     By: /s/ Sarah Shapero
                                                                       Sarah Shapero
                             5
                                                                   Attorneys for Plaintiff
                             6                                     ELIZABETH GRANADOS
                             7

                             8   Dated: November 1, 2018            DAVIS WRIGHT TREMAINE LLP
                                                                    Joseph E. Addiego, III
                             9                                      John D. Freed
                                                                    Dylan R. Hale
                            10
DAVIS WRIGHT TREMAINE LLP




                            11
                                                                    By:____/s/ Dylan R. Hale_______________
                            12                                         Dylan R. Hale
                            13                                      Attorneys for Defendants
                                                                    BANK OF AMERICA, N.A.
                            14                                      JPMORGAN CHASE BANK, N.A.
                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28


                                 STIPULATION TO STAY PROCEEDINGS
                                 4:18-cv-05535-KAW
                             1   [PROPOSED] ORDER

                             2          PURSUANT TO THE FOREGOING STIPULATION, IT IS ORDERED THAT:

                             3          1. All current and future deadlines in this case are set aside; and

                             4          2. If no motion seeking to lift the stay has been filed prior to March 1, 2019, the Parties to

                             5             this matter will file a joint case management statement to update the Court regarding

                             6             the status of the litigation.

                             7          3. The initial case management conference shall be continued to _______,
                                                                                                        3/12     2019.

                             8          4. If, upon order of this Court, the stipulated stay is lifted, Defendants shall have 30 days

                             9             to respond to the Complaint.

                            10          IT IS SO ORDERED.
DAVIS WRIGHT TREMAINE LLP




                            11          Dated this 5th
                                                   __ day of November, 2018

                            12
                                                                                      ________________________________
                            13                                                        Honorable . Kandis A.Westmore
                                                                                      United States District Court
                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28


                                 STIPULATION TO STAY PROCEEDINGS
                                 4:18-cv-05535-KAW
